[exhibit1021mixtelematics001.jpg]
INDEMNIFICATION AGREEMENT This Indemnification Agreement (this “Agreement”) is
made as of [●], 20[●], by and between MiX Telematics Limited, a company
incorporated in the Republic of South Africa (the “Company”), and [●]
(“Indemnitee”). Capitalized terms used, but not otherwise defined herein, shall
have the meanings set forth in Section 1. RECITALS A. Highly competent and
qualified persons have become more reluctant to serve corporations as directors,
officers or in other capacities unless they are provided with adequate
protection through insurance coverage or adequate indemnification against risks
of claims and actions against them arising out of their service to and
activities on behalf of the corporation. B. The Board of Directors of the
Company (the “Board”) has determined that, in order to attract and retain
competent and qualified individuals, the Company will seek to maintain on an
ongoing basis, at its sole expense, directors’ and officers’ liability insurance
to protect persons serving the Company and its subsidiaries from certain
liabilities. However, as a result of changes in the marketplace for insurance it
has become increasingly difficult to obtain directors’ and officers’ liability
insurance on terms providing reasonable protection at reasonable cost. The
uncertainties relating to directors’ and officers’ liability insurance have
increased the difficulty of attracting and retaining such persons. C. The Board
has determined that the potential inability to attract and retain highly
competent and qualified persons to serve the Company would be detrimental to the
best interests of the Company and its shareholders and that the Company should
act to assure such persons that there will be increased certainty of adequate
protection against risks of claims and actions against them arising out of their
service to and activities on behalf of the Company in the future. D. The Board
has determined that it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Company free from undue concern that they
will not be so indemnified. E. Indemnitee has agreed to serve the Company in an
officer and/or director capacity provided that Indemnitee is provided the
protections available under this Agreement, the Company’s Memorandum of
Incorporation (as amended and restated from time to time, the “Memorandum of
Incorporation”) and directors’ and officers’ liability insurance coverage that
is adequate in the present circumstances. F. This Agreement is a supplement to
and in furtherance of any protections provided by the Memorandum of
Incorporation and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder. In addition, Indemnitee will be entitled to
indemnification pursuant to the South African Companies Act. NOW THEREFORE, in
consideration of the foregoing and the covenants, promises and representations
set forth herein, and for other good and valuable consideration, including
Indemnitee’s agreement to serve as a director and/or officer of the Company
after the date hereof, and intending to be legally bound hereby, the parties
hereto agree as follows:



--------------------------------------------------------------------------------



 
[exhibit1021mixtelematics002.jpg]
1. Certain Definitions for Purposes of this Agreement. The following terms as
used in this Agreement shall have the meanings set forth below. (a) “Change in
Control” shall have occurred if, during any period of two consecutive years,
individuals who at the beginning of that period constitute the Board of the
Company cease for any reason to constitute at least a majority of it, unless the
election of each new Director was approved in advance by a vote of at least a
majority of the Directors then still in office who were Directors at the
beginning of the period. (b) “Company” includes any domestic or foreign
predecessor entity of the Company in a merger or other transaction in which the
predecessor’s existence ceased on consummation of the transaction. (c)
“Director” means an individual who is or was a director of the Company or an
individual who, while a director of the Company, is or was serving at the
Company’s request as a director, officer, partner, trustee, employee, or agent
of another foreign or domestic corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan, or other entity. A
Director is considered to be serving an employee benefit plan at the Company’s
request if that Director’s duties to the Company also impose duties on, or
otherwise involve services by, him or her to the plan or to participants in or
beneficiaries of the plan. (d) “Disinterested Director” or “Disinterested
Officer” means a Director or Officer, respectively, who at the time of a vote or
selection referred to in Section 4(b) or 5(c) is not a party to the Proceeding.
(e) “Enterprise” means (i) the Company, (ii) any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise that is an
affiliate or wholly or partially owned subsidiary of the Company and of which
Indemnitee is or was serving as a director, trustee, general partner, managing
member, officer, employee, agent or fiduciary, and (iii) any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the express
written request of the Company as a director, trustee, general partner, managing
member, officer, employee, agent or fiduciary. (f) “Expenses” includes all
reasonable counsel fees, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding,
including any appeals. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding, including the premium,
security for, and other costs relating to any cost bond, supersede as bond, or
other appeal bond or its equivalent. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee. (g) “Independent Legal Counsel” means a law firm, or a
member of a law firm, that is experienced in matters of corporation law and
neither presently is, nor in the past five years has been, retained to
represent: (i) the Company, (ii) Indemnitee, (iii) any affiliate of the Company
or Indemnitee, (iv) any member of Indemnitee’s immediate family, (v) any company
of which Indemnitee is an executive officer, in each case in any matter material
to such party, or (vi) any other party to the Proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Legal Counsel” shall not include any person who, under the
applicable standards of professional conduct 2



--------------------------------------------------------------------------------



 
[exhibit1021mixtelematics003.jpg]
then prevailing, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. (h) “Liability” includes the obligation to pay a judgment,
settlement, penalty, fine (including an excise tax assessed with respect to an
employee benefit plan), or reasonable Expenses actually incurred with respect to
a Proceeding. (i) “Officer” means an individual who is or was an officer of the
Company or an individual who, while an officer of the Company, is or was serving
at the Company’s request as a director, officer, partner, trustee, employee, or
agent of another foreign or domestic corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan, or other entity. An
Officer is considered to be serving an employee benefit plan at the Company’s
request if that Officer’s duties to the Company also impose duties on, or
otherwise involve services by, him or her to the plan or to participants in or
beneficiaries of the plan. (j) “Proceeding” includes any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought by or in the right of the Company or
other Enterprise or otherwise and whether civil, criminal, administrative or
investigative, in which Indemnitee was, is or will be involved as a party or
otherwise, by reason of the fact that Indemnitee is or was an officer or
director of the Company, by reason of any action taken by Indemnitee or of any
inaction on Indemnitee’s part while acting as an officer or director of the
Company, or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, employee, agent or fiduciary of
another Enterprise; in each case whether or not Indemnitee is acting or serving
in any such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement; including one pending on
or before the date of this Agreement, but excluding one initiated by Indemnitee
pursuant to this Agreement to enforce Indemnitee’s rights under this Agreement.
(k) “Reviewing Party” shall mean the person or persons making the entitlement
determination pursuant to Section 5 of this Agreement, and shall not include a
court making any determination under this Agreement or otherwise. 2. Basic
Indemnification Arrangement. (a) Obligation to Indemnify; Standard of Conduct.
Except as provided in Sections 2(e), 2(f), 2(g) or 7 below, the Company shall
indemnify Indemnitee and hold harmless Indemnitee, to the fullest extent
authorized or permitted by applicable law, in the event Indemnitee is made a
party to a Proceeding because he or she is or was a Director or Officer, against
Liability incurred in the Proceeding if: (1) Indemnitee conducted himself or
herself in good faith and in a manner he or she reasonably believed to be in, or
not opposed to, the best interests of the Company; and (2) in the case of any
criminal Proceeding, Indemnitee had no reasonable cause to believe his or her
conduct was unlawful. (b) Service with Respect to Employee Benefit Plan.
Indemnitee’s conduct with respect to an employee benefit plan for a purpose he
or she believed in good faith to be in the interests of the participants in and
beneficiaries of the plan is conduct that satisfies the requirement of Section
2(a)(1). 3



--------------------------------------------------------------------------------



 
[exhibit1021mixtelematics004.jpg]
(c) Reliance as Safe Harbor. For purposes of any determination hereunder,
Indemnitee shall be deemed to have acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal Proceeding, to have had no reasonable
cause to believe Indemnitee’s conduct was unlawful, if Indemnitee’s conduct was
based primarily on: (i) the records or books of account of the Company or
relevant entity, including financial statements, (ii) information supplied to
Indemnitee by the officers of the Company or relevant entity in the course of
their duties, (iii) the advice of legal counsel for the Company or relevant
entity, or (iv) information or records given or reports made to the Company or
relevant entity by an independent certified public accountant, or by an
appraiser or other expert selected with reasonable care by the Company or
relevant entity. The provisions of this Section 2(c) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed to have met the relevant standard of conduct set forth in this
Agreement. (d) Termination of Proceeding Not Determinative. The termination of a
Proceeding by judgment, order, settlement, or conviction, or upon a plea of nolo
contendere or its equivalent shall not, of itself, create a presumption or be
determinative that Indemnitee is not entitled to indemnification or
reimbursement of Expenses hereunder or otherwise. (e) Limits on Indemnification.
Unless, and then only to the extent that, a court of competent jurisdiction
acting pursuant to Section 6 of this Agreement or Section 78 of the South
African Companies Act, determines that, in view of the circumstances of the
case, Indemnitee is fairly and reasonably entitled to indemnification, the
Company shall not indemnify Indemnitee under this Agreement: (1) in connection
with a Proceeding by or in the right of the Company, except for reasonable
Expenses (including an excise tax assessed with respect to an employee benefit
plan) and amounts paid in settlement not exceeding, in the judgment of the
Board, the estimated expense of litigating the Proceeding to conclusion,
actually and reasonably incurred in connection with the defense or settlement of
the Proceeding, including any appeal thereof; or (2) in connection with a
Proceeding by or in the right of the Company with respect to any claim, issue or
matter as to which Indemnitee shall have been adjudged liable to the Company.
(f) Proceeding Brought by Indemnitee. Notwithstanding any other provision of
this Agreement, Indemnitee shall not be entitled to indemnification or
advancement of Expenses under this Agreement with respect to any Proceeding or
claim brought or made by Indemnitee against the Company or its Directors,
Officers, employees or other indemnitees, other than (i) a Proceeding or claim
seeking or defending Indemnitee’s right to indemnification or advancement of
Expenses pursuant to Section 6 of this Agreement or otherwise, or (ii) a
Proceeding authorized by the Board prior to its initiation. (g) Settlements. (i)
The Company acknowledges that a settlement or other disposition short of final
judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. The Company shall not be liable to
indemnify the Indemnitee under this Agreement or otherwise for any amounts paid
in settlement of any Proceeding effected without the Company’s prior written
consent, such consent not to be unreasonably withheld. The Company shall not
settle any Proceeding in any manner that would impose any penalty or limitation
on the Indemnitee without the Indemnitee’s written consent unless such penalty
is paid by the Company. Neither the Company nor any Indemnitee will unreasonably
withhold their consent to any proposed settlement. 4



--------------------------------------------------------------------------------



 
[exhibit1021mixtelematics005.jpg]
(ii) In the event that any Proceeding to which Indemnitee is a party is resolved
in any manner other than by adverse judgment against Indemnitee (including
settlement of such Proceeding with or without payment of money or other
consideration) it shall be presumed that Indemnitee has been successful on the
merits or otherwise in such Proceeding. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence. (h) Mandatory Indemnification. The Company shall
indemnify Indemnitee to the extent that he or she has been successful, on the
merits or otherwise, in the defense of any Proceeding to which Indemnitee was a
party, or in defense of any claim, issue or matter, because Indemnitee is or was
a Director or Officer, against reasonable Expenses incurred by Indemnitee in
connection with the Proceeding. 3. Contribution. (a) Whether or not the
indemnification provided hereunder is available, in respect of any Proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding), the Company shall pay the entire amount of any Expenses,
judgments, penalties, fines or amounts paid or to be paid in settlement of such
Proceeding without requiring Indemnitee to contribute to such payment and the
Company hereby waives and relinquishes any right of contribution it may have
against Indemnitee. The Company shall not enter into any settlement of any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee without any injunction
or other equitable relief being imposed against Indemnitee. (b) Without
diminishing or impairing the obligations of the Company set forth in the
preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), the Company shall contribute to the amount of
Expenses, judgments, penalties, fines and amounts paid in settlement actually
and reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction from which such Proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such Expenses, judgments, penalties, fines or settlement amounts, as
well as any other equitable considerations which the South African Companies Act
may require to be considered. The relative fault of the Company and all
officers, directors or employees of the Company, other than Indemnitee, who are
jointly liable with Indemnitee (or would be if joined in such Proceeding), on
the one hand, and Indemnitee, on the other hand, shall be determined by
reference to, among other things, the degree to which their actions were
motivated by intent to gain personal profit or advantage, the degree to which
their liability is primary or secondary and the degree to which their conduct is
active or passive. (c) The Company hereby agrees to indemnify and hold harmless
Indemnitee from any claims of contribution which may be brought by officers,
directors or employees of the Company, other than Indemnitee, who may be jointly
liable with Indemnitee. 5



--------------------------------------------------------------------------------



 
[exhibit1021mixtelematics006.jpg]
4. Advances for Expenses. (a) Obligations and Requirements. The Company shall
advance, to the extent not prohibited by applicable law, the Expenses incurred
by or on behalf of Indemnitee in connection with any Proceeding, and such
advancement shall be made within thirty (30) days after the receipt by the
Company of any statement requesting such advances (which shall include invoices
received by Indemnitee in connection with such Expenses but, in the case of
invoices in connection with legal services, any references to legal work
performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice)
from time to time, whether prior to or after final disposition of any
Proceeding. Any such statement shall reasonably evidence the Expenses incurred
by Indemnitee. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. Advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed. Indemnitee shall qualify for advances upon the
execution and delivery to the Company of this Agreement, subject to the
condition that if and to the extent that it is ultimately determined by a court
of competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Company, Indemnitee shall
undertake to the fullest extent permitted by law to repay the advance. Such
undertaking shall be an unlimited general obligation of Indemnitee but need not
be secured and shall be accepted without reference to Indemnitee’s financial
ability to make repayment. The right to advances under this Section 4 shall in
all events continue until final disposition of any Proceeding, including any
appeal thereof. (b) Evaluation of Reasonableness of Expenses. Evaluation as to
reasonableness of Expenses of Indemnitee in the specific case shall be made in
the same manner as the determination that indemnification is permissible, as
described in Section 5 below, except that if the determination is made by
Independent Legal Counsel, evaluation as to reasonableness of Expenses shall be
made by those entitled under Section 5(c)(3) to select Independent Legal
Counsel. Notwithstanding the foregoing sentence, any Expenses claimed by
Indemnitee shall be deemed reasonable if the Reviewing Party fails to make the
reasonableness evaluation within thirty (30) days following the Company’s
receipt of invoices for specific Expenses to be reimbursed or advanced. 5.
Authorization of and Determination of Entitlement to Indemnification. (a)
Entitlement Determination. The Company and Indemnitee acknowledge that
indemnification of Indemnitee under Section 2 of this Agreement has been
pre-authorized by the Company [as permitted by the South African Companies Act].
Nevertheless, the Company shall not indemnify Indemnitee under Section 2 unless
a separate determination has been made in the specific case that indemnification
of Indemnitee is permissible in the circumstances because Indemnitee has met the
relevant standard of conduct set forth in Section 2(a); provided, however, that:
(i) no such entitlement decision need be made prior to the advancement of
Expenses; and (ii) regardless of the result or absence of any such
determination, the Company shall make any indemnification mandated by Section
2(h) above. (b) To obtain indemnification (including advancement of Expenses)
under this Agreement, Indemnitee shall submit to the Company a written request,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification. The
Company Secretary of the Company shall, promptly upon receipt of such a request
for indemnification, advise the Board in writing that Indemnitee has requested
indemnification. 6



--------------------------------------------------------------------------------



 
[exhibit1021mixtelematics007.jpg]
(c) Reviewing Party. The determination referred to in Section 5(a) shall be
made, at the election of the Board, by any of the following Reviewing Parties
(unless a Change in Control shall have occurred after Indemnitee first began
serving as a Director or Officer, in which case Indemnitee shall be entitled to
designate that the determination shall be made by Independent Legal Counsel
selected in the manner set forth in Section 5(d) below): (1) by the Board by a
majority vote of a quorum consisting of Disinterested Directors; or (2) by a
majority vote of a committee duly designated by the Board consisting solely of
two or more Disinterested Directors; or (3) by Independent Legal Counsel: (A)
Selected in the manner prescribed in paragraph (1) or (2) of this Section 5(c);
or (B) if a quorum of Directors cannot be obtained for purposes of paragraph (1)
and the committee cannot be designated under paragraph (2), selected by a
majority vote of the full Board; or (4) by the shareholders of the Company, by a
majority vote of a quorum consisting of shareholders who were not Parties to
that Proceeding or, if no such quorum is obtainable, by a majority vote of
shareholders who were not Parties to that Proceeding. (d) Selection of Counsel
after Change in Control. If a Change in Control shall have occurred, Independent
Legal Counsel shall be selected by Indemnitee (unless Indemnitee requests that
the selection be made in the manner described in Section 5(c)(3)), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Legal Counsel so selected. In either event, Indemnitee or the
Company, as the case may be, may, within fifteen (15) days after the written
notice of selection has been given, deliver to the Company or to Indemnitee, as
the case may be, a written objection to the selection; provided, however, that
the objection may be asserted only on the ground that the counsel so selected
does not meet the requirements of “Independent Legal Counsel” as defined in
Section 1 of this Agreement. The objection shall set forth with particularity
the factual basis of the assertion. If a written objection is made and
substantiated, the counsel selected may not serve as Independent Legal Counsel
unless and until the objection is withdrawn or a court has determined that the
objection is without merit. If, within fifteen (15) days after submission by
Indemnitee of a written request for indemnification, no Independent Legal
Counsel shall have been selected and not objected to, either the Company or
Indemnitee may petition the court conducting the Proceeding, or another court of
competent jurisdiction, for resolution of any objection that shall have been
made by the Company or Indemnitee to the other’s selection of Independent Legal
Counsel and/or for the appointment as Independent Legal Counsel of a person
selected by the court or by another person that the court shall designate, and
the person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Legal Counsel under Section 5(c). (e)
Cooperation by Indemnitee. Indemnitee shall cooperate with the Reviewing Party
with respect to its determination of Indemnitee’s entitlement to
indemnification, including providing to the Reviewing Party on reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to the determination. Any Expenses incurred
by Indemnitee in so cooperating with the Reviewing Party shall be borne by the
Company, regardless of the determination as to Indemnitee’s entitlement to
indemnification. (f) If the Reviewing Party shall not have made a determination
within sixty (60) days after receipt by the Company of the request therefor, the
requisite determination of entitlement to 7



--------------------------------------------------------------------------------



 
[exhibit1021mixtelematics008.jpg]
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that (x) such 60-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the Reviewing
Party in good faith requires such additional time to obtain or evaluate
documentation and/or information relating thereto; and (y) that the foregoing
provisions of this Section 5(f) shall not apply if the determination of
entitlement to indemnification is to be made by the shareholders pursuant to
Section 5(c)(4) and if (A) within fifteen (15) days after receipt by the Company
of the request for such determination, the Board or the Disinterested Directors,
if appropriate, resolve to submit such determination to the shareholders for
their consideration at an annual meeting thereof to be held within seventy-five
(75) days after such receipt and such determination is made thereat, or (B) a
special meeting of shareholders is called within fifteen (15) days after such
receipt for the purpose of making such determination, such meeting is held for
such purpose within sixty (60) days after having been so called and such
determination is made thereat. (g) Other. (i) In making a determination with
respect to entitlement to indemnification hereunder, the Reviewing Party shall
presume that Indemnitee is entitled to indemnification under this Agreement, and
anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by clear and convincing evidence. Neither the failure
of the Company (including by its directors or Independent Legal Counsel) to have
made a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by the
Company (including by its directors or Independent Legal Counsel) that
Indemnitee has not met such applicable standard of conduct, shall create a
presumption that Indemnitee has not met the applicable standard of conduct. (ii)
The Reviewing Party, however chosen, shall make the requested determination as
promptly as reasonably practicable after a request for indemnification is
presented. (iii) Any determination by Independent Legal Counsel under this
Section 5 shall be delivered in the form of a written opinion to the Board with
a copy to Indemnitee. (iv) The Company shall pay any and all reasonable fees and
expenses of Independent Legal Counsel incurred by the counsel in connection with
acting pursuant to this Section 5, and the Company shall pay all reasonable fees
and expenses incident to the procedures of this Section 5, regardless of the
manner in which such Independent Legal Counsel was selected or appointed. (v) On
the due commencement of any action to seek court-ordered indemnification
pursuant to Section 6 of this Agreement, Independent Legal Counsel shall be
discharged and relieved of any further responsibility in that capacity, subject
to the applicable standards of professional conduct then prevailing. 6.
Court-Ordered Indemnification and Advances for Expenses. (a) Procedure. If
Indemnitee is a party to a Proceeding, he or she may apply for indemnification
or for advances for Expenses to the court conducting the Proceeding or to
another court of competent jurisdiction. For purposes of this Agreement, the
Company consents to personal jurisdiction and venue in any court in which is
pending a Proceeding to which Indemnitee is a party. Regardless of 8



--------------------------------------------------------------------------------



 
[exhibit1021mixtelematics009.jpg]
any determination by the Reviewing Party that Indemnitee is not entitled to
indemnification or to advancement of Expenses or as to the reasonableness of
Expenses, and regardless of any failure by the Reviewing Party to make a
determination as to the entitlement or the reasonableness of Expenses, the
court’s review shall be a de novo review. After receipt of an application and
after giving any notice it considers necessary, the court may: (1) order
indemnification or the advance for Expenses if it determines that Indemnitee is
entitled to indemnification or to advance for Expenses under this Agreement, the
South African Companies Act or otherwise; or (2) order indemnification or the
advance for Expenses if it determines that, in view of all the relevant
circumstances, it is fair and reasonable to indemnify Indemnitee, or to advance
Expenses to Indemnitee, regardless of whether Indemnitee has the relevant
standard of conduct, complied with the requirements for advancement of Expenses,
or been adjudged liable in a Proceeding referred to in Section 2(e) above (in
which case any court-ordered indemnification need not be limited to Expenses
incurred by Indemnitee, but may include penalties, fines, amounts paid in
settlement, judgments and any other amounts ordered by the court to be
indemnified or advanced). (b) Payment of Expenses to Seek Court-Ordered
Indemnification. If the court determines that Indemnitee is entitled to
indemnification or to advance for Expenses, the Company shall pay Indemnitee’s
reasonable Expenses to obtain the court-ordered indemnification or advance for
Expenses. 7. Limitations on Indemnification. Regardless of whether Indemnitee
has met the relevant standard of conduct set forth in Section 2(a), nothing in
this Agreement shall require or permit indemnification of Indemnitee for any
Liability or Expenses incurred in a Proceeding in which a judgment or other
final adjudication establishes that Indemnitee’s actions or omissions to act
were material to the cause of action so adjudicated and constitute: (a) a
violation of criminal law, unless Indemnitee had reasonable cause to believe his
or her conduct was lawful or had no reasonable cause to believe his or her
conduct was unlawful; (b) a transaction from which Indemnitee derived an
improper personal benefit, including, without limitation, any benefits received
through the purchase and sale by Indemnitee of securities of the Company within
the meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended
(to the extent applicable to the Company), or similar provisions of state
statutory law or common law; (c) in the case of a Director, a circumstance under
which the liability provisions of Section 77 of the South African Companies Act
are applicable; or (d) willful misconduct, willful breach of trust or a
conscious disregard for the best interests of the Company in a Proceeding by or
in the right of the Company to procure a judgment in its favor or in a
Proceeding by or in the right of a shareholder of the Company. 8. Vested Rights;
Specific Performance. No amendment to the Memorandum of Incorporation or any
other corporate action shall in any way limit Indemnitee’s rights under this
Agreement. In any Proceeding brought by or on behalf of Indemnitee to
specifically enforce the provisions of this Agreement, the Company waives the
claim or defense in that Proceeding that the plaintiff or claimant has an
adequate remedy at law, and the Company shall not urge in any such Proceeding
the claim or defense that an adequate remedy at law exists. The provisions of
this Section 8, 9



--------------------------------------------------------------------------------



 
[exhibit1021mixtelematics010.jpg]
however, shall not prevent Indemnitee from seeking a remedy at law in connection
with any breach of this Agreement. 9. Liability Insurance. To the extent the
Company maintains an insurance policy or policies providing directors’ or
officers’ liability insurance, Indemnitee shall be covered by that policy or
those policies, in accordance with its or their terms, to the maximum extent of
the coverage provided under that policy or those policies in effect for any
other Director or Officer of the Company, as the case may be. 10. Witness Fees.
Notwithstanding any other provision in this Agreement, to the extent that
Indemnitee is made a witness in any Proceeding to which Indemnitee is not a
party, because he or she is or was a Director or Officer, the Company hereby
indemnifies and holds harmless Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith. 11. Security for Indemnification Obligations. The Company may at any
time and in any manner, at the discretion of the Board, secure the Company’s
obligations to indemnify or advance Expenses to Indemnitee pursuant to this
Agreement. 12. Non-exclusivity, No Duplication of Payments. The rights of
Indemnitee under this Agreement shall be in addition to any other rights with
respect to indemnification, advancement of Expenses or otherwise that Indemnitee
may have under the Memorandum of Incorporation, the South African Companies Act
or otherwise; provided, however, that the Company shall not be liable under this
Agreement to make any payment to Indemnitee under this Agreement to the extent
Indemnitee has otherwise actually received payment (under any insurance policy,
provision of the Memorandum of Incorporation or otherwise) of the amounts
otherwise payable under this Agreement. The Company’s obligation to indemnify or
advance expenses under this Agreement to Indemnitee who is or was serving at the
request of the Company as a director, officer, partner, trustee, employee or
agent of any other entity shall be reduced by any amount Indemnitee has actually
received as indemnification or advancement of expenses from that other entity.
13. Amendments. To the extent that the provisions of this Agreement are held to
be inconsistent with the provisions of the South African Companies Act
(including Section 78 thereof), the provisions of that statute shall govern. To
the extent that the South African Companies Act is later amended to permit a
South African company, without the need for shareholder approval, to provide to
its directors greater rights to indemnification or advancement of Expenses than
those specifically set forth here, this Agreement shall be deemed amended to
require the greater indemnification or more liberal advancement of Expenses to
Indemnitee, in each case consistent with the South African Companies Act as so
amended from time to time. Otherwise, no supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the Company and
Indemnitee. 14. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of that payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure those rights, including the execution
of documents necessary to enable the Company effectively to bring suit to
enforce those rights; provided, however, that any rights of recovery of
Indemnitee pursuant to any liability insurance policy separately paid for by
Indemnitee shall not be subject to subrogation under this Section 14 except that
any amounts recovered under such policy shall be subject to Section 12 hereof.
15. Waiver. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions of this Agreement (whether
or not similar) nor shall such a waiver constitute a continuing waiver. 10



--------------------------------------------------------------------------------



 
[exhibit1021mixtelematics011.jpg]
16. Binding Effect, Etc. This Agreement shall be binding on and inure to the
benefit of and be enforceable by the parties to this Agreement and their
respective successors or assigns (including any direct or indirect successor or
assign by purchase, merger, consolidation or otherwise to all or substantially
all of the business and/or assets of the Company), spouses, heirs, and personal
and legal representatives. 17. Applicability of Agreement. This Agreement shall
apply retroactively with respect to acts or omissions of Indemnitee occurring
since the date that Indemnitee first became a Director or Officer, and this
Agreement shall continue in effect regardless of whether Indemnitee continues to
serve as a Director or Officer, but only in respect of acts or omissions
occurring prior to the termination of Indemnitee’s service as a Director or
Officer. 18. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal, or unenforceable for any reason
whatsoever: (a) the validity, legality, and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal, or unenforceable, that is not itself invalid, illegal, or
unenforceable) shall not in any way be affected or impaired by it; (b) the
provision or provisions shall be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties to this Agreement; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any provision held to be invalid, illegal,
or unenforceable, that is not itself invalid, illegal, or unenforceable) shall
be construed so as to give effect to the intent manifested by it. 19. Governing
Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York without its rules and/or
provisions on conflict of laws. The Company and the Indemnitee consent to submit
to the jurisdiction of the courts of the State of New York, located within the
County of New York and of the United States of America, located in the Southern
District of that State for any actions, suits or proceedings arising out of or
relating to this Agreement and consents to the granting of such legal or
equitable relief as is deemed appropriate by any such Court. 20. Headings. The
headings of the Sections of this Agreement are inserted for convenience only and
shall not be deemed to constitute part of this Agreement or to affect the
construction of this Agreement. 21. Inducement. The Company expressly confirms
and agrees that it has entered into this Agreement and assumed the obligations
imposed on it under this Agreement in order to induce Indemnitee to serve or
continue to serve as a Director and/or Officer, and the Company acknowledges
that Indemnitee is relying on this Agreement in serving as a director, officer,
employee or agent of the Company or, at the request of the Company, as a
director, officer, partner, trustee, employee, or agent of another foreign or
domestic corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other entity. 22. Supersedes Previous
Agreements. This Agreement supersedes and replaces all prior agreements (written
or oral) and writings between the Company and Indemnitee with respect to the 11



--------------------------------------------------------------------------------



 
[exhibit1021mixtelematics012.jpg]
subject matter hereof. All such other agreements and writings will have no
further force or effect, and the parties to any such other agreement or writing
will have no further rights or obligations there under. 23. Notice by
Indemnitee. Indemnitee agrees promptly to notify the Company in writing upon
being served with any summons, citation, subpoena, complaint, indictment,
information, or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Expenses covered under this
Agreement. The failure of Indemnitee so to notify the Company shall not relieve
the Company of any obligation that it may have to Indemnitee under this
Agreement or otherwise. 24. Notices. All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given if: (i) delivered by hand and receipted for by the party to
whom the notice or other communication shall have been directed; (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed if to the Company, to the principal
office address of the Company, or if to Indemnitee, to [●], or to any other
address that may have been furnished to Indemnitee by the Company or to the
Company by Indemnitee, as the case may be; or (iii) sent by e-mail to the
Company ([●]) or to Indemnitee ([●]), or to any other e-mail address that may
have been furnished to Indemnitee by the Company or to the Company by
Indemnitee, as the case may be. 12



--------------------------------------------------------------------------------



 
[exhibit1021mixtelematics013.jpg]
The parties hereto have entered into this Agreement effective as of the date
first above written. The Company: MIX TELEMATICS LIMITED By: Title: Indemnitee:
[Name of Indemnitee] Address: 13



--------------------------------------------------------------------------------



 